DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   Applicants’ response and amendment  of 3/7/2022 are acknowledged. Claims 10-22 have been amended. New claims 23-26 have been amended.
Status of Claims
3.     Claims 1-9 and  23-26 are pending in this application. Claims 10-22 have been amended. New claims 23-26 have been amended.  Claims 1-9 and  23-26 are under consideration. 
Declaration of Chris Przybyszewski Pursuant to 37 C.F.R. § 1.132,
4.    Declaration of Chris Przybyszewski  Pursuant to 37 C.F.R. § 1.132 filed 3/07 2022 is acknowledged. The Declaration of Shawn Jones under 37 CFR 1.132-filed 3/07 2022 is un-sufficient to overcome the rejection of claims 1-9 based upon 35 U.S.C. 103 rejection. Applicant has conducted post-filing references from others stating the state of the art about poultry coccidiosis vaccine and DNA vaccination and  along-felt need for recombinant  vaccine. The declaration does not show any reason why the 103 rejection should be overcome and no specific further data in regards to claimed invention.

Information Disclosure Statement
5.      The information disclosure statements filed 3/3/2022 and 6/23/2022 have been considered.  Initialed copies are  enclosed

Rejections Maintained
Claim Rejections - 35 USC § 103
6.    Rejection of claims 1-9 are rejected under 35 U.S.C. 103 as being un-patentable over Ding et al. (Infection and Immunity vol. 72, no. 12, pp. 6930-6944, 2004. Art of record applicants’ 1449) in view of Lillehoj et al. (Avian Dis. 44:379-389(2000), Ivey et al. (US 6,733,759) and Harel et al. (US 20130287896 published Oct. 2013 priority to Aug, 2011) is maintained.
The rejection was as stated below: 
       Claims 1-9 are rejected under 35 U.S.C. 103 as being un-patentable over Ding et al. (Infection and Immunity vol. 72, no. 12, pp. 6930-6944, 2004. Art of record applicants’ 1449) in view of Lillehoj et al. (Avian Dis. 44:379-389(2000)) further in view of Ivey et al. (US 6,733,759) and Harel et al. (US 20130282896 published Oct. 2013 priority to Aug, 2011). 
The claims are drawn to:
   Amended  Claim 1.  A vaccine comprising an orally-delivered vaccine comprising a transformed host cell expressing: 1) a recombinant protein comprising SEQ ID NO: 2, ora recombinant protein having at least 95% identity to SEQ ID NO: 2, and 2) an immunogenicity- enhancing peptide moiety functionally fused to said recombinant protein; wherein the protein is expressed on said host cell’s surface, and wherein the recombinant protein is encoded by a nucleic acid used to transform the host cell, and the vaccine further comprises a pharmacological carrier.
  Claim 2.     The vaccine of claim    1,    wherein    the host cell is an Escherichia coli cell.
     Claims 3-4, directly or indirectly dependent on claim 1, define the vaccine as further comprising a probiotic organism of the genus Lactobacillus (claim 3) and the sorts of the organisms (claim 4).
    Claim 5.     The vaccine of claim    1,    wherein    the vaccine is a killed whole-cell vaccine.
    Claim 6.     The vaccine of claim    1,    wherein    the vaccine is a live whole-cell vaccine.
     Claim 7.  dependent on claim 1, defines the pharmacological carrier as a hydrocolloid polymer, a plasticizing sugar or a combination thereof.
     Claim 8.  dependent on claim 7, defines the pharmacological carrier as sodium alginate.
     Claim 9. dependent on claim 7, defines the plasticizing sugar as sucrose.
   Ding et al.  disclose that 3-1E gene cloned in the pMAL plasmid with an NH2-terminal maltose-binding protein tag is expressed in competent Escherichia coli DH5a and eggs are vaccinated with 3-1E (see page 6940, MATERIALS AND METHODS in Ding et al.). 3-1E was expressed and purified as described previously Lillehoj et al.
Ding et al. teach PBS as a pharmaceutical carrier (see page 6940). Additionally, a pharmacological carrier is merely one of several straightforward possibilities from which a person skilled in the art would select in accordance with circumstances without the exercise of inventive skill in order to produce a vaccine composition. As to claim 2 Ding et al. also disclose that 3-1E gene cloned in the pMAL plasmid with an NH2-terminal maltose-binding protein tag is expressed in competent Escherichia coli DH5a and eggs are vaccinated with 3-1E (see page 6940, MATERIALS AND METHODS in Ding et al.).  As claims 5-6, dependent on claim 1, define the vaccine as a killed whole-cell vaccine (claim 5) and a live whole-cell vaccine (claim 6).  Ding et al. teach live and attenuated whole cell vaccines (see abstract, pages 6939, 6940, 6942). While Ding et al., teach 3-1E was expressed and purified as taught by Lillehoj et al; Ding et al. does not recite the recombinant protein having SEQ ID NO: 2.
However, Lillehoj et al. as referenced by Ding et al., teach accession Q6R4Z4 discloses a sequence 100% identical to SEQ ID NO: 2 (see sequence alignment). Lillehoj et al. teach the recombinant 3-1E cDNA expressed in E.coli produced a protein (see abstract and summary). Lillehoj et al. teach that the recombinant Emeria acervulina 3-1E cDNA or its polypeptide product may prove useful as vaccine against coccidiosis (see summary).
As to added limitation  an immunogenicity- enhancing peptide moiety functionally fused to said recombinant protein; wherein the protein is expressed on said host cell’s surface.  Lillehoj et al. teach a 18-27-kD native protein fraction (F3) from Emeria acervulina merozoites identified a cDNA (3-1E) containing a 1086-Dase pair insertion with an open reading frame of 170 amino acids (predicted molecular weight, 16,523). The recombinant 3-16 cDNA expressed in Escherichia coli produced a 60-kD fusion protein and a 23-kD protein after factor Xa treatment of the fusion protein. Both proteins were reactive with antiserum. ( see abstract). 
RESULT 1 for SEQ ID NO: 2

Q6R4Z4_EIMAC
ID   Q6R4Z4_EIMAC            Unreviewed;       170 AA.
AC   Q6R4Z4; Q9UA42;
DT   05-JUL-2004, integrated into UniProtKB/TrEMBL.
DT   05-JUL-2004, sequence version 1.
DT   28-FEB-2018, entry version 43.
DE   RecName: Full=Profilin {ECO:0000256|RuleBase:RU003909};
GN   Name=cSZ1 {ECO:0000313|EMBL:AAS66744.1};
GN   Synonyms=3-1E {ECO:0000313|EMBL:AHA36872.1};
OS   Eimeria acervulina (Coccidian parasite).
OC   Eukaryota; Alveolata; Apicomplexa; Conoidasida; Coccidia;
OC   Eucoccidiorida; Eimeriorina; Eimeriidae; Eimeria.
OX   NCBI_TaxID=5801 {ECO:0000313|EMBL:AAS66744.1};
RN   [1] {ECO:0000313|EMBL:AAD39362.2}
RP   NUCLEOTIDE SEQUENCE.
RX   PubMed=10879919;
RA   Lillehoj H.S., Choi K.D., Jenkins M.C., Vakharia V.N., Song K.D.,
RA   Han J.Y., Lillehoj E.P.;
RT   "A recombinant Eimeria protein inducing interferon-gamma production:
RT   comparison of different gene expression systems and immunization
RT   strategies for vaccination against coccidiosis.";
RL   Avian Dis. 44:379-389(2000).
RN   [2] {ECO:0000313|EMBL:AAS66744.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Qin Z.H., Cai J.P., Xie M.Q., Ahemd B.E., Peng X.Y., Wei W., Wu H.X.;
RL   Submitted (DEC-2003) to the EMBL/GenBank/DDBJ databases.
RN   [3] {ECO:0000313|EMBL:AHA36872.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Pan L., Cong P., Feng L., Li G.;
RL   Submitted (AUG-2013) to the EMBL/GenBank/DDBJ databases.
RN   [4] {ECO:0000313|EMBL:AAD39362.2}
RP   NUCLEOTIDE SEQUENCE.
RA   Lillehoj H.S., Choi K.D., Vakharia V.N., Jenkins M.C.;
RT   "Characterization of 3-1E protein expressed from Eimeria acervulina
RT   merozoite.";
RL   Submitted (FEB-2017) to the EMBL/GenBank/DDBJ databases.
CC   -!- FUNCTION: Binds to proline rich sequences in various regulatory
CC       formin-like proteins and also to membrane phospholipids. Binds to
CC       actin and affects the structure of the cytoskeleton.
CC       {ECO:0000256|PIRNR:PIRNR022993}.
CC   -!- SUBUNIT: Binds actin. {ECO:0000256|PIRNR:PIRNR022993}.
CC   -!- SUBCELLULAR LOCATION: Cytoplasm, cytoskeleton
CC       {ECO:0000256|PIRNR:PIRNR022993}.
CC   -!- SIMILARITY: Belongs to the profilin family.
CC       {ECO:0000256|RuleBase:RU003909, ECO:0000256|SAAS:SAAS00570314}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see http://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution-NoDerivs License
CC   -----------------------------------------------------------------------
DR   EMBL; AF113613; AAD39362.2; -; mRNA.
DR   EMBL; AY513879; AAS66744.1; -; mRNA.
DR   EMBL; KF493900; AHA36872.1; -; mRNA.
DR   GO; GO:0015629; C:actin cytoskeleton; IEA:UniProtKB-UniRule.
DR   GO; GO:0005737; C:cytoplasm; IEA:UniProtKB-KW.
DR   GO; GO:0003785; F:actin monomer binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0005543; F:phospholipid binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0030036; P:actin cytoskeleton organization; IEA:UniProtKB-UniRule.
DR   GO; GO:0060327; P:cytoplasmic actin-based contraction involved in cell motility; IEA:UniProtKB-UniRule.
DR   InterPro; IPR005455; PFN.
DR   InterPro; IPR036140; PFN_sf.
DR   InterPro; IPR016814; Profilin_apicomplexa.
DR   Pfam; PF00235; Profilin; 1.
DR   PIRSF; PIRSF022993; Profilin_apicomplexa; 1.
DR   SMART; SM00392; PROF; 1.
DR   SUPFAM; SSF55770; SSF55770; 1.
PE   2: Evidence at transcript level;
KW   Actin-binding {ECO:0000256|RuleBase:RU003909};
KW   Cytoplasm {ECO:0000256|PIRNR:PIRNR022993};
KW   Cytoskeleton {ECO:0000256|PIRNR:PIRNR022993};
KW   Lipid-binding {ECO:0000256|PIRNR:PIRNR022993};
KW   Merozoite {ECO:0000313|EMBL:AAD39362.2}.
FT   SITE         39     39       Interaction with Pro-rich sequence.
FT                                {ECO:0000256|PIRSR:PIRSR022993-1}.
SQ   SEQUENCE   170 AA;  18523 MW;  7D8BC783BBA3728E CRC64;

  Query Match             100.0%;  Score 889;  DB 18;  Length 170;
  Best Local Similarity   100.0%;  
  Matches  170;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGEEADTQAWDTSVKEWLVDTGKVYAGGIASIADGCRLFGAAIDNGEDAWSQLVKTGYQI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGEEADTQAWDTSVKEWLVDTGKVYAGGIASIADGCRLFGAAIDNGEDAWSQLVKTGYQI 60

Qy         61 EVLQEDGSSTQEDCDEAETLRQAIVDGRAPNGVYIGGIKYKLAEVKRDFTYNDQNYDVAI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EVLQEDGSSTQEDCDEAETLRQAIVDGRAPNGVYIGGIKYKLAEVKRDFTYNDQNYDVAI 120

Qy        121 LGKNKGGGFLIKTPNDNVVIALYDEEKEQNKADALTTALAFAEYLYQGGF 170
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LGKNKGGGFLIKTPNDNVVIALYDEEKEQNKADALTTALAFAEYLYQGGF 170

     Ding et al. and Lillehoj et al. do not teach the oral composition limitation and   limitations of claims 3 and 4. 
  However Ivey et al. teach an oral composition for poultry comprising, as an active ingredient, probiotic bacteria and a coccidial vaccine. (See claims and columns 8, 10, table 5 and examples 14-17). Ivey et al. teach limitations of claims 3-4 (see claim 8). Ivey et al. teach carriers and adjuvants such trehalose, sucrose, algin and colloidal solutions (see columns 5, 9 and 10). The benefits and advantages of using the carriers and adjuvants are they can boost the immune response and stabilize the oral composition.
        Additionally, Harel et al., teach a probiotic, trehalose and sodium alginate and it was found that by adding a mixture containing 30% trehalose (w/v), 10% soy protein isolate (w/v) and 2% sodium alginate to a probiotic bacteria concentrate, forming viscous solution or hydrogel and vacuum drying it at temperature above the freezing point of the mixture an excellent process recovery, prolonged stability over storage time in ambient conditions and gastric protection are obtained (see abstract and claim1). Harel et al., also disclose limitations of claims 7 and 9 (plasticizing sugar and sucrose) [para 0008]. Harel et al., teach pharmaceutical carriers and hydrocolloid polymers [para 0009, 0013]. Harel et al., teach h Lactobacillus acidophilus, L. crispatus, L. brevis, L, casei, L. gasseri, L. helveticus, L. lactis, L. plantarum, L. reuteri, L. rhamnosus, L.fermentum and L. salivarius [para  0050]. 
    Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teachings of prior art to provide the instant invention.  One of ordinary skill in the art would have a reasonable expectation of success by teachings of Ding et al. who teach a recombinant vaccine already having the 3-1E protein, which is the same protein described by  SEQ ID NO: 2 for the sequence of 3-1E protein. Lillehoj et al. teach that the recombinant Emeria acervulina 3-1E cDNA or its polypeptide product useful as vaccine against coccidiosis. In view of this, a person skilled in the art would easily notice sequence from accession Q6R4Z4 and arrive to obtain the instant invention simply using the information provided by the instant references. However Ivey et al. teach an oral composition for poultry comprising, as an active ingredient, probiotic  bacteria and a coccidial vaccine. Because Ivey et al. teach that formulation and process for enhancing the health, livability, and cumulative weight gain or feed efficiency in poultry and other animals. And Harel et al. teach a probiotic, trehalose and sodium alginate and it was found that by adding a mixture containing 30% trehalose (w/v), 10% soy protein isolate (w/v) and 2% sodium alginate to a probiotic bacteria concentrate, forming viscous solution or hydrogel and vacuum drying it at temperature above the freezing point of the mixture an excellent process recovery, prolonged stability over storage time in ambient conditions and gastric protection are obtained. The claims are obvious in view of the above references.  
  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known teachings to produce vaccine which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Applicants’ Arguments 
5.      Applicant's arguments filed 3/07/2022 have been fully considered but they are not persuasive. The applicants’ argue:
            
Office Response
8.      Applicant's arguments filed 3/07/2022 have been fully considered but they are not persuasive. 
    In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As to added limitation  an immunogenicity- enhancing peptide moiety functionally fused to said recombinant protein; wherein the protein is expressed on said host cell’s surface.  Lillehoj et al. teach a 18-27-kD native protein fraction (F3) from Emeria acervulina merozoites identified a cDNA (3-1E) containing a 1086-Dase pair insertion with an open reading frame of 170 amino acids (predicted molecular weight, 16,523). The recombinant 3-16 cDNA expressed in Escherichia coli produced a 60-kD fusion protein and a 23-kD protein after factor Xa treatment of the fusion protein. Both proteins were reactive with antiserum. ( see abstract). 
     In response to applicants’ arguments that “Ivey teaches an edible product with probiotic bacteria and a single, live, multi-species oocyst vaccine (the CocciVac® formulation utilized by Ivey - see, e.g., Col. 10, 11. 59-60, Examples 14 and 17), but does not suggest that a single-antigen vaccine would be efficacious.”.
       Ivey  [0092] teaches “These results suggest that the high moisture material of the present invention can be used for oral delivery of adjuvants effective in stimulating the mucosal immune system in poultry. This can result in stimulation of the production of antibodies specific to, or associated with, the mucosal immune system.”  Contrary to applicants’ arguments, Ivey teach an efficacious oral composition for poultry comprising, as an active ingredient, probiotic bacteria and a coccidial vaccine. 
 As to applicants’ arguments that  “ Applicants respectfully disagree with the Examiner’s description of the teachings of Ding and Lillehoj. The claims drawn to an orally delivered vaccine in which a recombinant protein is expressed on the cell surface. Ding discloses the use of an isolated recombinant protein (“3-1E”) that is not expressed on the cell surface and is utilized as an in ovo vaccine. However, one of ordinary skill in the art would have a reasonable expectation of success by teachings of Ding et al. who teach a recombinant vaccine already having the 3-1E protein, which is the same protein described by SEQ ID NO: 2 for the sequence of 3-1E protein and combine Lillehoj et al.’s recombinant Emeria acervulina 3-1E cDNA or its polypeptide product useful as vaccine against coccidiosis.  An artisan would incorporate the 3-1E protein of Emeria, as a recombinant vaccine in order to develop active immunity to, and control of coccidiosis. 
     One of the skilled in art would also be motivated to make an oral vaccine for coccidiosis because compared to in ovo vaccine-administered solutions, orally delivered prophylactic vaccine agents are manufactured more cost effectively, offer a significant ease of use, and, if administered with enteric stability, offer targeted elicitation of mucosal immunity.
      In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,  therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teachings of prior art to provide the instant invention.   
      One of ordinary skill in the art would have a reasonable expectation of success by teachings of Ding et al. who teach a recombinant vaccine already having the 3-1E protein, which is the same protein described by  SEQ ID NO: 2 for the sequence of 3-1E protein. Lillehoj et al. teach that the recombinant Emeria acervulina 3-1E cDNA or its polypeptide product useful as vaccine against coccidiosis. In view of this, a person skilled in the art would easily notice sequence from accession Q6R4Z4 and arrive to obtain the instant invention simply using the information provided by the instant references. The benefit of using that specific sequence is that is the sequence of 3-1E protein therefore give a reasonable expectation of success.
    However Ivey et al. teach an oral composition for poultry comprising, as an active ingredient, probiotic bacteria and a coccidial vaccine. Because Ivey et al. teach that  formulation and process for enhancing the health, livability, and cumulative weight gain or feed efficiency in poultry and other animals (see abstract). And Harel et al. teach a probiotic, trehalose and sodium alginate and it was found that by adding a mixture containing 30% trehalose (w/v), 10% soy protein isolate (w/v) and 2% sodium alginate to a probiotic bacteria concentrate, forming viscous solution or hydrogel and vacuum drying it at temperature above the freezing point of the mixture an excellent process recovery, prolonged stability over storage time in ambient conditions and gastric protection are obtained. The claims are obvious in view of the above references.  
  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known teachings to produce vaccine which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Therefore, Applicants arguments have not been found persuasive and the rejection is maintained.
Conclusion
9.   No claims are allowed.


 10.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        July 14, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645